DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tryon et al. (PGPub US 2020/0071838).
The applied reference has a common assignee, applicants, or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding applicants’ claims 1, 4, 5 and 11, Tryon et al. disclose electronic devices having a corrosion resistant coating, the coating comprising a substrate comprising stainless steel (considered a conductive structure), a chromium seed layer on the substrate, a chromium silicon transition layer, a CrSiN transition layer, and a top-coloring layer including CrSiCN (paragraphs 0048 and figure 8). The coating is a visible-light-reflecting coating where the coating has an appearance resulting from the reflection of light.  The chromium layer is an adhesion layer, the CrSi layer is a transition layer, and the CrSiN layer is a neutral-color base layer.  The CrSiCN layer is a single-layer interference film where substantially identical materials are expected to possess substantially identical properties. Given that both applicants and Tryon et al. disclose the formation of an uppermost film of CrSiCN, the CrSiCN layer of applicants would be expected to have the same properties including being a single-layer interference film.
Regarding applicants’ claim 12, the substrate of Tryon et al. is three-dimensional where the surface would have variations in the surface such as variations in the planarity of the surface and/or the roughness of the surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tryron et al. (PGPub US 2020/0071838).
Regarding applicants’ claim 9, Tryon et al. disclose a total coating thickness of between 0.5 and 2.5µm (paragraph 0042), but do not appear to explicitly disclose the thickness of the top coloring layer.  However the discovery of a workable thickness of the top-coloring layer is within the ordinary level of skill through the use of routine experimentation.  One of ordinary skill in the art before the filing date of the invention would have found it obvious to try different thickness values for the top coloring layer in order to discover a range of workable values which provide a desirable appearance.

Allowable Subject Matter
Claims 13-24 are allowed.  With respect to applicants’ claim 13, The prior art does not teach or suggest an apparatus comprising27P43783US 1 a conductive substrate and a coating on the conductive substrate that configures the conductive substrate to exhibit a color, the coating comprising: adhesion and transition layers on the conductive substrate, an CrSiCN layer on the adhesion and transition layers, the CrSiCN layer being opaque to light of the color, and an uppermost layer on the CrSiCN layer, the uppermost layer comprising CrSiN.
With respect to applicants’ claim 18, the prior art does not teach or suggest an electronic device comprising28P43783US 1 a conductive housing wall and a coating on the conductive housing wall, the coating comprising: adhesion and transition layers on the conductive housing wall, an CrSiCN layer on the adhesion and transition layers, the CrSiCN layer being opaque to visible light, and an uppermost layer that forms an interference film for the visible light and that comprises CrSiCN.
Claims 2, 3, 6-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not appear to teach or suggest the combinations of limitations of each of claims 2, 3, 6-8, and 10 including all of the limitations recited therein, and including the limitations of the independent claim and all intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784